Citation Nr: 1041801	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-25 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to November 
1967.  The DD Form 214 shows that the Veteran served aboard the 
USS Forrestal CVA 59 and received the National Defense Service 
Medal and the Vietnam Service Medal.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 2009, the Veteran testified in a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.

This appeal was remanded by the Board in September 2009 for 
additional development.  


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, CLL was due to 
Agent Orange exposure in service.  


CONCLUSION OF LAW

Chronic lymphocytic leukemia was incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: chloracne or 
other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran claims entitlement to service connection for CLL.  He 
specifically asserts that he has this disability as a result of 
exposure to herbicide agents, Agent Orange, during active service 
while aboard the USS Forrestal.  As noted above, service 
connection can be established on a presumptive basis for certain 
diseases associated with exposure during service to herbicides.  
See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  CLL is such a 
disease.  38 C.F.R. §3.309(e).  

A Veteran who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent.  38 C.F.R. § 
3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a).  

In this case, review of the record shows the Veteran served on 
board the U.S.S. Forrestal.  This ship has been determined to 
have been offshore Vietnam during the Veteran's period of 
service.  However, recent litigation has upheld VA's requirement 
that a claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military duty 
in order to be entitled to the presumption.  See Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 
(2009).  

In this case, there is no evidence and, the Veteran does not 
assert that he was present within the land borders of Vietnam.  
In fact, he testified that he was offshore Vietnam and could see 
the land from the USS Forrestal.  Therefore, the Veteran is not 
entitled to presumptive service connection.  See 38 U.S.C.A. § 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).  

Although the Veteran is not entitled to presumptive service 
connection, the Board finds that service connection on a direct 
basis is warranted.  Here, the Veteran has asserted that he was 
exposed to Agent Orange aboard the ship while he refueled 
aircraft.  A September 1967 Letter of Commendation shows that the 
Veteran was aboard the USS Forrestal on July 29, 1967 in the Bay 
of Tonkin when a fire broke out on the flight deck.  On the 
flight deck were aircraft loaded with heavy ordinance preparing 
to launch for a strike in North Vietnam.  A fire swept through 
the aircraft causing bombs to detonate and fuel cells to explode.  
The incident caused severe damage to the ship.  The Veteran was 
involved in the disposal of ordinance, fire fighting, removal of 
aircraft and equipment for several hours until the fire was 
extinguished.  

The Board acknowledges that the Veteran's testimony was 
consistent with this memorandum.  The Veteran also testified that 
he had personal contact with the aircraft that flew over Vietnam 
and were exposed to Agent Orange.  He also testified that he was 
exposed to various chemicals, including jet fuel, JP5, and 
aviation gas, some containing benzene.  The Veteran testified 
that his physician indicated that CLL was based on heredity or 
related to chemical exposure.  The Veteran testified that he did 
not have a familial history of CLL.  

The Board notes that the Veteran is competent to report what he 
experienced in service.  Particularly, the refueling of planes 
and his exposure to the planes that flew over Vietnam.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a lay witness is 
competent to testify as to the occurrence of an in-service injury 
or incident where such issue is factual in nature).  
Additionally, after comparing the Veteran's testimony with the 
evidence of record, the Veteran's assertions are consistent with 
his character of service and the service records associated with 
the claims file.  For these reasons, the Board finds the 
Veteran's assertions credible.  See Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995) (credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony).  Therefore, the 
Board affords the Veteran's statements great probative value.  

Further, the May 2010 VA Compensation and Pension Examination 
supports the Veteran's contentions.  The examiner noted that the 
claims file was reviewed.  The examiner noted that the Veteran 
was diagnosed with CLL in 1999 by a bone marrow test.  The 
examiner considered the Veteran's medical history and examined 
the Veteran.  The examiner diagnosed the Veteran with CLL that 
was in remission.  The examiner noted that CLL was considered 
related to Agent Orange exposure therefore, it was the examiner's 
opinion that the Veteran's diagnosis was related to Agent Orange 
exposure.  

The Board notes that the examiner found that the CLL was in 
remission.  The VA treatment records show that the Veteran was 
being followed by a hematologist/oncologist throughout the appeal 
period.  Although the Veteran was asymptomatic, the VA records 
show that he was Rai stage I in January 2009 and Rai stage II in 
December 2009.  The VA records show that he had mild 
splenomegaly.  As such, the Board finds that there is a current 
disability.  

The Board acknowledges that there is no documented Agent Orange 
exposure in service.  However, there is also no evidence to the 
contrary.  There is no other indication in the claims file that 
the Veteran was exposed to Agent Orange in any other setting 
outside of his period of service.  Therefore, the Board affords 
the Veteran the benefit of the doubt that he was actually exposed 
to Agent Orange in service.  

In sum, there is a current disability and a nexus between CLL and 
in-service Agent Orange exposure.  As such, the Board finds that 
service connection is warranted for CLL.  Accordingly, and 
resolving all doubt in the Veteran's favor, service connection 
for CLL is granted. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for CLL is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


